Exhibit 10.1

August 29, 2008

Madison Gas and Electric Company

133 S. Blair St.
Madison, WI  53701

Attention: Vice President and Treasurer


Ladies and Gentlemen:

JPMorgan Chase Bank, N.A. (the “Bank”) is pleased to advise Madison Gas and
Electric Company (the “Borrower”) that the Bank has approved a committed credit
facility in an amount not exceeding $20,000,000 (such amount, as reduced from
time to time pursuant hereto, the “Commitment Amount”).  The facility shall be
available on the terms and conditions set forth below.

1.

DEFINITIONS AND INTERPRETATION.

1.1

Definitions.  In addition to the terms defined in the introductory paragraph,
(a) capitalized terms used but not defined herein have the respective meanings
set forth in the Syndicated Agreement (as defined below), mutatis mutandis, and
(b) the following terms have the following meanings:

“Agreement” means this C redit Agreement as amended or otherwise modified from
time to time.

“Base Rate Loan” means a Loan that bears interest based on the Alternate Base
Rate.

“Commitment” means the commitment of the Bank to make Loans hereunder.

“Default” means any event described in Section 7.1.

“Dollar” and the “$” sign each mean lawful currency of the United States of
America.

“Eurodollar Loan” means a Loan that bears interest based upon the Eurodollar
Rate.

“Interest Payment Date” means (a) for any Eurodollar Loan, the last day of each
Interest Period therefor and, if any such Interest Period is longer than three
months, the three-month anniversary of the first day of such Interest Period,
(b) for any Base Rate Loan, the last day of each calendar quarter and (c) for
any Loan, (i) any date on which such Loan is converted, prepaid or repaid and
(ii) after the maturity of such Loan, any date on which demand is made by the
Bank.

“Interest Period” means, for any Eurodollar Loan, the period commencing on the
borrowing date therefor or the date such Loan was converted to a Eurodollar Loan
or continued as a Eurodollar Loan for a new Interest Period and ending on the
date one, two, three or six months thereafter (or such other period as the
Borrower and the Bank may agree) as the Borrower shall specify pursuant to
Section 2.2 or 2.3; provided that (i) no Interest Period shall extend beyond the
scheduled Termination Date; and (ii) the length of any Interest Period shall be
subject to the proviso in the second sentence of the definition of “Interest
Period” in the Syndicated Agreement and the entire third sentence of such
definition.

“Loan” - see Section 2.1.

“Syndicated Agreement” means the Amended and Restated Credit Agreement dated as
of December 21, 2005 among the Borrower, various financial institutions and the
Bank, as administrative agent, as such agreement is in effect on the date
hereof, without giving effect to (a) any subsequent amendment thereof or waiver
or consent thereunder unless the Bank is a signatory, or otherwise consents,
thereto or (b) any termination thereof.  Wherever a portion of the Syndicated
Agreement is incorporated herein by reference, each reference in such
incorporated provision to the “Administrative Agent,” a “Lender,” the “Required
Lenders” or any similar term shall be deemed to be a reference to the Bank.  

“Termination Date” means the earliest to occur of (a) March 31, 2009, (b) the
date on which the Commitment Amount is reduced to zero pursuant to Section 2.4
or (c) the date on which all obligations of the Borrower hereunder become due
and payable pursuant to Section 7.2.

“Unmatured Default” means an event that (unless cured or waived) would, with the
lapse of time or the giving of notice, or both, constitute a Default.

1.2

Interpretation.  Unless otherwise specified herein, (a) references herein to a
Section shall mean a Section hereof; and (b) the word “including” and
derivatives thereof shall be deemed to be followed by the words “without
limitation”.

2.

THE CREDIT.

2.1

Availability.  The Bank agrees to make loans (each a “Loan” and collectively the
“Loans”) in Dollars to the Borrower from time to time before the Termination
Date; provided that the outstanding principal amount of all Loans shall not at
any time exceed the Commitment Amount.

2.2

Loan Procedures.  Each Loan shall be made on prior written notice from the
Borrower received by the Bank not later than 1:00 p.m. (New York time) (a) in
the case of a Eurodollar Loan, three Business Days prior to the requested date
of such Loan and (b) in the case of a Base Rate Loan, on the requested date of
such Loan.  Each such notice shall be substantially in the form of Exhibit A
(with appropriate insertions).  Each Loan shall be in the amount of $1,000,000
or a higher integral multiple of $500,000.  The Bank will make such funds
available to the Borrower by crediting an account designated in writing by the
Borrower from time to time.

2.3

Conversion/Continuation Procedures.  The Borrower may from time to time convert
any Base Rate Loan to a Eurodollar Loan (in whole or in part), or vice versa, or
on the last day of the Interest Period for any Eurodollar Loan continue such
Eurodollar Loan (in whole or in part) for a new Interest Period, by prior
written notice from the Borrower received by the Bank not later than 1:00 p.m.
(New York time) on (a) in the case of conversion to or continuation of a
Eurodollar Loan, three Business Days prior to the requested date of such
conversion or continuation, and (b) in the case of conversion to a Base Rate
Loan, the requested date of such conversion; provided that (i) after giving
effect to any such conversion or continuation, each outstanding Eurodollar Loan
shall be in the amount of $1,000,000 or a higher integral multiple of $500,000;
(ii) any conversion of a Eurodollar Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 3.3; and (iii) if the
Borrower does not timely specify a new Interest Period for a Eurodollar Loan
(and such Loan is not paid in full on the last day of the relevant Interest
Period), such Loan shall convert to a Base Rate Loan on the last day of the
Interest Period therefor.  Each notice of conversion or continuation of a Loan
shall be substantially in the form of Exhibit B (with appropriate insertions).

2.4

Reduction of the Commitment Amount.  The Borrower may from time to time, upon
two Business Days’ notice to the Bank (which notice shall be irrevocable),
reduce the Commitment Amount to an amount that is not less than the outstanding
principal amount of the Loans.  Any such reduction shall be in the amount of
$5,000,000 or an integral multiple thereof.  

2.5

Repayment of Loans.  The Borrower shall repay all outstanding Loans on the
Termination Date.  

2.6

Prepayments.  The Borrower may from time to time prepay any Loan in whole or in
part; provided that (a) the Borrower shall notify the Bank of such prepayment
not later than 1:00 p.m. (New York time) (i) two Business Days prior to the date
of such prepayment, in the case of a Eurodollar Loan, and (ii) on the prepayment
date, in the case of a Base Rate Loan; and (b) any partial prepayment of a Loan
shall be in the amount of (and, after giving effect thereto all Loans shall be
in an amount equal to) $1,000,000 or a higher integral multiple of $500,000.
 Any prepayment of a Loan shall be made on a Business Day and shall be subject
to the provisions of Section 3.3.

2.7

Interest.  The unpaid principal amount of each Loan shall bear interest at a
rate per annum equal to (a) at any time such Loan is a Eurodollar Loan, the
Eurodollar Rate for each applicable Interest Period plus 0.40%; and (b) at any
time such Loan is a Base Rate Loan, the Base Rate as in effect from time to
time; provided that during the existence of a Default, the Bank may, upon notice
to the Borrower, require the Borrower to pay interest (i) on the unpaid
principal amount of each Loan at a rate that is 2% per annum above the rate
otherwise applicable thereto, and (ii) to the fullest extent permitted by law,
on the amount of any interest, fee or other amount payable hereunder that is not
paid when due, for each day during the period from the date such amount becomes
due until such amount is paid in full, at a rate per annum equal to the sum of
(A) at the Base Rate as in effect from time to time plus (B) 2.00%, in each case
payable on demand.

2.8

Non-Use Fee.  The Borrower agrees to pay the Bank, for the period beginning on
the date hereof and continuing to the Termination Date, a non-use fee of 0.125%
per annum on the unused Commitment Amount as in effect from time to time.  Such
fee shall be payable in arrears on the last day of each calendar quarter and on
the Termination Date.

2.9

Computation of Interest and Fees.  All computations of interest and fees shall
be made on the basis of a year of 360 days; provided that any computation of
interest when the Base Rate is based upon the Bank’s prime rate shall be made on
the basis of a year of 365 or, if applicable, 366 days.  Each determination of
an interest rate by the Bank shall be conclusive and binding on the Borrower in
the absence of manifest error.

2.10

Payments.  All payments to the Bank shall be made in immediately available
funds, without setoff, counterclaim or other deduction, at its principal office
in Chicago, Illinois (or at such other office as the Bank may reasonably
specify) not later than 1:00 p.m. (New York time) on the date due (and funds
received after that hour shall be deemed received on the next Business Day).
 Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the immediately following Business
Day; provided that, with respect to any payment to be made on a Eurodollar Loan,
if the immediately following Business Day is the first Business Day of a
calendar month, such payment shall be made on the immediately preceding Business
Day.

2.11

Taxes.  The Borrower agrees to pay, or to reimburse the Bank for, all Taxes on
the same basis as, and subject to the limitations and requirements of, the terms
of Section 3.5 of the Syndicated Agreement as if such Section were set forth in
full herein, mutatis mutandis.

2.12

Limitation on Interest Periods.  Notwithstanding any provision of Section 2.2 or
2.3, not more than five Interest Periods shall be in effect at any time.  

3.

INCREASED COSTS; ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS.

3.1

Increased Costs.  The Borrower agrees to reimburse the Bank for any increase in
the cost to the Bank of, or any reduction in the amount of any sum receivable by
the Bank in respect of, making or maintaining any Loan as described in Section
3.1 of the Syndicated Agreement, and for any increased capital costs of the type
described in Section 3.2 of the Syndicated Agreement, in each case as if the
relevant Section were set forth in full herein, mutatis mutandis.

3.2

Changes in Law Rendering Eurodollar Loans Unlawful.  If the Bank makes any
determination of the type described in Section 3.3 of the Syndicated Agreement,
then, so long as the circumstances giving rise to such determination shall
continue, (a) no Loans shall be made or continued as Eurodollar Loans (and each
outstanding Loan shall (i) cease to bear interest based on the Eurodollar Rate
on the date that the Bank specifies to the Borrower is required as a result of
such determination and (ii) automatically convert to a Base Rate Loan on such
date) and (b) except to the extent (and for so long as) any Loan may continue to
bear interest at the Eurodollar Rate (or the provisions of Section 2.7 apply),
all Loans shall bear interest at the Base Rate as in effect from time to time.

3.3

Funding Losses.  The Borrower will indemnify the Bank upon demand against any
loss, cost or expense that the Bank may sustain or incur as a consequence of (a)
any failure of the Borrower to borrow or continue a Loan on a date specified
therefor in a notice thereof or (b) any payment (including any payment upon the
Bank’s acceleration of the Loans) of a Loan on a day other than the last day of
an Interest Period therefor, in each case in accordance with the terms of
Section 3.4 of the Syndicated Agreement as if such Section were set forth in
full herein, mutatis mutandis.

4.

CONDITIONS PRECEDENT.

4.1

Initial Loan.  The obligation of the Bank to make the initial Loan is subject to
the condition precedent that the Bank shall have received all of the following,
each duly executed and in form and substance (and dated a date) reasonably
satisfactory to the Bank:

(a)

A certificate of the Secretary or an Assistant Secretary of the Borrower
identifying by name and title, and bearing the signatures of, the officers of
the Borrower authorized to sign this Agreement and the other documents related
hereto , upon which certificate the Bank shall be entitled to rely until
informed of any change in writing by the Borrower.

(b)

A certificate of the Borrower stating that:

(i)

The representations and warranties contained in Section 5 are correct in all
material respects on and as of the date of this Agreement .

(ii)

No event has occurred and is continuing, or will result from the funding of the
initial Loan, that constitutes a Default or an Unmatured.

(c)

Such other certificates and documents as the Bank may reasonably request.

4.2

Each Loan.  The obligation of the Bank to make any Loan (including the initial
Loan) is subject to the conditions precedent that (a) all of the representations
and warranties set forth in Section 5 are true and correct in all material
respects as of the date of such Loan, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date and (b) no Default or Unmatured Default shall have
occurred and be continuing or would result from the making of such Loan.  

5.

REPRESENTATIONS AND WARRANTIES.  The Borrower represents and warrants to the
Bank that:

5.1

Authorization and Validity.  The Borrower has the power, authority and legal
right to execute and deliver this Agreement and to perform its obligations
hereunder, and such execution, delivery and performance have been duly
authorized by proper corporate proceedings of the Borrower.  This Agreement
constitutes a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors' rights generally or by equitable principles.

5.2

No Conflict; Governmental Approvals.  None of the execution and delivery by the
Borrower of this Agreement, the consummation of the transactions herein
contemplated or compliance by the Borrower with the provisions hereof will
violate (i) any law, rule, regulation, order, writ, judgment, injunction, decree
or award binding on the Borrower or any Principal Subsidiary, (ii) the
Borrower's or any Principal Subsidiary's articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower or any Principal Subsidiary is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Principal
Subsidiary pursuant to the terms of any such indenture, instrument or agreement.
 No order, consent, adjudication, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of, any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or a Principal Subsidiary,
is required to be obtained by the Borrower or any Principal Subsidiary in
connection with the execution and delivery, or the legality, validity, binding
effect or enforceability, of this Agreement, the borrowings hereunder or the
payment and performance by the Borrower of the Obligations.

5.3

Regulation U.  Margin stock (as defined in Regulation U) constitutes less than
25% of the value of those assets of the Borrower and its Subsidiaries which are
subject to any limitation on sale, pledge, or other restriction hereunder.

5.4

Representations and Warranties in Syndicated Agreement.  Each representation and
warranty of the Borrower set forth in Section 5.1, 5.4 through 5.7, 5.9, 5.10,
5.12 through 5.16 and 5.18 of the Syndicated Agreement is true and correct as if
such representation and warranty and all related definitions were set forth in
full herein, mutatis mutandis (it being understood that (a) references in
Sections 5.4 and 5.5 of the Syndicated Agreement to “December 31, 2004” shall be
deemed to be references to December 31, 2007; (b) the reference in Section 5.6
of the Syndicated Agreement to “December 31, 1996” shall be deemed to be a
reference to December 31, 2003; and (c) the reference in Section 5.13 of the
Syndicated Agreement to “the date of this Agreement” and the reference in
Section 5.15 of the Syndicated Agreement to “the date hereof” shall be deemed to
be references to August 29, 2008).

6.

COVENANTS.  The Borrower agrees that, so long as the Commitment has not been
terminated or any obligation of the Borrower hereunder remains unpaid, the
Borrower will:

6.1

Use of Proceeds.  The Borrower will, and will cause each Subsidiary to, use the
proceeds of the Loans for general corporate purposes (in compliance with all
applicable legal and regulatory requirements)

6.2

Syndicated Agreement Covenants.  Observe and perform each covenant set forth in
Article VI of the Syndicated Agreement as if such covenant (and all related
definitions) were set forth herein, mutatis mutandis (it being understood that
any requirement that the Borrower provide notice or information to the Bank
pursuant to the covenants incorporated herein shall be deemed satisfied if the
Borrower provides such notice or information to the Bank pursuant to, and in
accordance with the terms of, the Syndicated Agreement).

7.

EVENTS OF DEFAULT ; REMEDIES .

7.1

Events of Default.   The occurrence and continuance of any one or more of the
following events shall constitute a Default:

(a)

The Borrower shall fail to pay (i) any principal of any Loan when due and
payable; or (ii) any interest on any Loan or other amount payable by the
Borrower under this Agreement within two Business Days after the same becomes
due and payable.

(b)

Any representation, warranty or certification made or deemed made herein by the
Borrower, or any certificate furnished to the Bank pursuant to the provisions
hereof, shall prove to have been false or misleading as of the time made, deemed
made, or furnished in any material respect.

(c)

The Borrower shall fail to perform or observe (i) any covenant set forth in
Section 6.3, 6.4, 6.10, 6.11, 6.12, 6.13, 6.14 or 6.15 of the Syndicated
Agreement as incorporated herein by reference; (ii) any other obligation (other
than any obligation described in Section 7.1(a) or the preceding clause (i)) set
forth in this Agreement (including any other provision of the Syndicated
Agreement incorporated herein by reference) and such default shall continue
unremedied for a period of 30 days after the earlier of (i) the date on which a
senior officer of the Borrower becomes aware of such default, or (ii) the date
on which notice thereof is given to the Borrower by the Bank.

(d)

Any “Default” under and as defined in the Syndicated Agreement shall occur and
be continuing under Section 7.3, 7.7, 7.8, 7.9. 7.10, 7.11, 7.12 or 7.13 of the
Syndicated Agreement; provided for purposes of this Section, “Indebtedness” as
used in Section 7.3 of the Syndicated Agreement shall include Indebtedness under
the Syndicated Agreement.

7.2

Remedies.  If any Default occurs as a result of an event described in Section
7.7 or 7.8 of the Syndicated Agreement with respect to the Borrower, the
obligation of the Bank to make Loans shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Bank.  If any other Default occurs and is continuing,
the Bank may terminate or suspend its obligation to make Loans or declare the
Obligations to be due and payable, or both, whereupon such obligation shall be
terminated or suspended and/or the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives.

8.

GENERAL.

8.1

Amendments and Waivers.  Except as otherwise expressly provided in the
definition of “Syndicated Agreement”, no amendment or waiver of any provision of
this Agreement, and no consent with respect to any departure by the Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Borrower and the Bank.

8.2

Severability; No Waiver; Remedies.  The illegality or unenforceability of any
provision of this Agreement shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement.  No failure on
the part of the Bank to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

8.3

Costs and Expenses.  The Borrower shall pay, within 10 days after receipt of a
reasonably detailed invoice therefor, all reasonable costs and expenses of the
Bank (including reasonable attorneys’ fees and charges) arising out of, or in
connection with, the preparation, execution and delivery of this Agreement or
the protection or enforcement of any of the Bank’s rights hereunder.  

8.4

Indemnification.  The Borrower agrees to indemnifies the Bank and its affiliates
and each of their respective officers, directors, employees and agents
(collectively the “Indemnified Persons”) for, and agrees to hold each
Indemnified Person harmless against, all losses, claims, damages, penalties,
judgments, liabilities and expenses (including all expenses of litigation or
preparation therefor whether or not any Indemnified Person is a party thereto)
that such Indemnified Person may incur in connection with this Agreement and the
Loans hereunder, all to the same extent, on the same basis and subject to the
same limitations set forth for indemnified parties in Section 9.6(ii) of the
Syndicated Agreement.

8.5

Notices.  Except as otherwise provided herein, all notices and other
communications hereunder shall be in writing, shall be directed to the
applicable party at its address below its signature hereto (or such other
address as it shall have specified by notice to the other party) and shall be
deemed received in accordance with the provisions of Section 13.1 of the
Syndicated Agreement.

8.6

Survival.  The obligations of the Borrower under Sections  2.11, 3.1, 3.3, 8.3
and 8.4 shall, subject to the limitations set forth therein and in the relevant
provisions of the Syndicated Agreement that are incorporated therein by
reference, survive repayment of the Loans and the termination of this Agreement.

8.7

Counterparts.  This Agreement may be executed in any number of separate
counterparts, each of which when so executed and delivered shall be an original,
and all such counterparts shall together constitute one and the same instrument.
 Delivery of a counterpart hereof, or a signature page hereto, by facsimile or
other electronic transmission (such as in a .pdf file) shall be effective as
delivery of a manually-signed counterpart hereof.

8.8

Successors and Assigns.  Neither the Borrower nor the Bank may assign any of its
rights or obligations hereunder without the prior written consent of the other
party; provided that no consent of the Borrower shall be required for any
assignment by the Bank during the existence of a Default.  Notwithstanding any
other provision set forth in this Agreement, the Bank may at any time create a
security interest in all or any portion of its rights under this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the FRB.

8.9

Right of Set-off.  In addition to, and without limitation of, any right of the
Bank under applicable law, if the Borrower becomes insolvent, however evidenced,
or any Default exists, any and all deposits (including all account balances,
whether provisional or final and whether or not collected or available) and any
other Indebtedness at any time held or owing by the Bank or any Affiliate of the
Bank to or for the credit or account of the Borrower may be offset and applied
toward the payment of the Obligations, whether or not the Obligations, or any
part thereof, shall then be due.

8.10

GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF WISCONSIN, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

8.11

USA PATRIOT ACT NOTIFICATION.  The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
the Borrower: When a borrower opens an account, if such borrower is an
individual, the Bank will ask for such borrower’s name, residential address, tax
identification number, date of birth, and other information that will allow the
Bank to identify such borrower; and, if such borrower is not an individual, the
Bank will ask for such borrower’s name, tax identification number, business
address, and other information that will allow the Bank to identify such
borrower.  The Bank may also ask, if such borrower is an individual, to see such
borrower’s driver’s license or other identifying documents; and, if such
borrower is not an individual, to see such borrower’s legal organizational
documents or other identifying documents.

8.12

Waiver of Jury Trial.  THE BORROWER AND THE BANK HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.




[Remainder of page intentionally left blank.]





Please acknowledge your agreement to the foregoing by signing and returning a
copy of this Agreement.

JPMORGAN CHASE BANK, N.A.




By: /s/ David N. Slezewski

Name: David N. Slezewski




22 E. Mifflin St.
Madison, WI 53703

Attention: David N. Slezewski
Telephone: 608-282-6575
Facsimile:  608-282-6596








Agreed to as of the date first above written:


MADISON GAS AND ELECTRIC COMPANY




By /s/ Jeffrey C. Newman

Name: Jeffrey C. Newman

Title:  Vice President and Treasurer

133 S. Blair St.
Madison, WI  53701

Attention: Vice President and Treasurer

Telephone: 608-252-7149

Facsimile:  608-252-7098





EXHIBIT A

Form of
Borrowing Request




JPMorgan Chase Bank, N.A.

[Address]

Attention:  

Telephone:

Facsimile:  




Ladies/Gentlemen:

Please refer to the Credit Agreement dated as of August 29, 2008 between the
undersigned and JPMorgan Chase Bank, N.A. (as amended from time to time, the
“Credit Agreement”).  Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.

The Borrower requests a Loan as follows:

1.

Date of Loan:

.

2.

Amount of Loan:

$

.

3.

Rate Basis:

[Eurodollar or Base] Rate.

[4.

Initial Interest Period:

 month[s].]

The Borrower represents and warrants that (a) all of the representations and
warranties set forth in Section 5 of the Credit Agreement are true and correct
in all material respects as of the date of the requested Loan, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date, and (b) no Default or Unmatured
Default has occurred and is continuing or will result from the making of such
Loan.

MADISON GAS AND ELECTRIC COMPANY

By


Title





EXHIBIT B

Form of
Conversion/Continuation Request




JPMorgan Chase Bank, N.A.

[Address]

Attention:  

Telephone:

Facsimile:  




Ladies/Gentlemen:

Please refer to the Credit Agreement dated as of August 29, 2008 between the
undersigned and JPMorgan Chase Bank, N.A. (as amended from time to time, the
“Credit Agreement”).  Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.

The Borrower requests the [conversion] [continuation] of the Loan specified
below as follows:

1.

The Conversion/Continuation Date is            , 20__.

2.

The aggregate amount of the Loan to be [converted] [continued] is $            .

3.

The Loan is to be [converted into] [continued as] [Base Rate] [Eurodollar]
Loans.

[4.

The duration of the Interest Period for the Eurodollar Loans being [converted]
[continued] shall be [     ] month[s]].

MADISON GAS AND ELECTRIC COMPANY

By


Title



